McLaughlin, J.:
This appeal is from an order denying a motion to vacate a prior order. An appeal was also taken from the prior order and *884this court has, in a decision handed down herewith, modified such prior order by striking out the conditions therein imposed for answering. (Young v. White, No. 1, 158 App. Div. 763.) This appeal is, therefore, dismissed, without costs to either party. Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred. Appeal dismissed. Order to be settled on notice.